Citation Nr: 0009840	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  92-12 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to February 
1958.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

Service connection is in effect only for low back disability 
classified as degenerative disk disease at L2-3, L4-5, and 
L5-S1 with mild radiculopathy at L5-S1, lumbosacral strain, 
and transitional lumbosacral vertebra, which has been rated 
40 percent disabling since November 1989.  A rating decision 
dated in September 1997 denied a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  The veteran was informed of, and disagreed with this 
determination later the same month, and a statement of the 
case was furnished to the veteran and his representative in 
October 1997.  A timely substantive appeal with respect to 
the TDIU issue was not received, and the September 1997 
rating decision therefore became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (1999).  Statements were received from the veteran 
and his representative in 1999 contending that the veteran 
was totally disabled and unable to work as a consequence of 
his service-connected low back disability.  The Board 
construes these statements as a request to reopen his claim 
for a TDIU, and the matter is referred to the RO for action 
deemed appropriate.  See Colayong v. West, 12 Vet. App. 524, 
537 (1999) (TDIU claim is a matter separate and distinct from 
an increased rating claim and is not "inextricably 
intertwined" with an increased rating claim predicated on 
the same condition).  

In a statement received in January 1999, the veteran also 
raised the issue of entitlement to service connection for 
depression secondary to chronic back pain associated with his 
service-connected low back disability.  This issue has not 
been adjudicated or developed for review on appeal and is 
also referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disability is manifested 
by moderate limitation of motion of the lumbar spine with 
pain and muscle spasm on motion in at least one plane of 
excursion, multilevel degenerative disk and degenerative 
joint disease, and mild to moderate radiculopathy on the 
left; however, no more than severe intervertebral disc 
syndrome is demonstrated.  

3.  The service-connected low back disability is not marked 
by such unusual or exceptional disability factors as to 
render inadequate the application of the regular schedular 
standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating).  The Board is 
satisfied that all relevant evidence has been obtained with 
respect to this claim and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A rating decision dated in September 1971 granted service 
connection for low back strain and assigned a noncompensable 
evaluation under Diagnostic Code 5295, effective from May 
1970.  A rating decision in April 1976, however, classified 
the disability as low back strain with transitional lumbar 
vertebra and granted a 10 percent rating, effective from the 
date of receipt of the veteran's reopened claim in January 
1976.  This evaluation was thereafter continued, and in a 
decision dated in February 1983, the Board denied an 
evaluation greater than 10 percent for the service-connected 
low back disability.  

The veteran filed a claim for an increased rating for his low 
back disorder on November 13, 1989.  With his claim, he 
included private treatment reports covering the period from 
February 1987 to April 1989.  Following a VA examination in 
December 1989, however, his claim was denied by a rating 
determination dated in February 1990.  The veteran disagreed 
with that decision, and this appeal ensued.  The claim for 
increase was thereafter continuously prosecuted.  A rating 
decision dated in July 1995 reclassified the low back 
disability as degenerative disk disease at L2-3, L4-5, and 
L5-S1 with mild radiculopathy at L5-S1, lumbosacral strain, 
and transitional lumbosacral vertebra and assigned a 40 
percent evaluation under diagnostic codes 5292 and 5293, 
effective from November 13, 1989.  

Analysis

It is maintained by and on behalf of the veteran that he has 
neurological manifestations of service-connected low back 
disability that entitle him to a 60 percent rating under 
Diagnostic Code 5293 of the rating schedule.  

In a statement dated in August 1999, the veteran requested a 
thorough and up-to-date examination of his service-connected 
spinal condition in order to support his claim for increase.  
He seems to implicitly challenged the adequacy of the rating 
examinations conducted earlier in 1999 at the VA Medical 
Center (VAMC) in Battle Creek, Michigan.  However, a review 
of the reports of the orthopedic and neurologic examinations 
conducted at VAMC Battle Creek in 1999 does not reveal the 
examinations to have been inadequate for rating purposes, 
especially when viewed in the context of the other evidence 
of record.  The examinations contained complaints, history, 
examination findings, results of diagnostic imaging, 
diagnoses, and a discussion of the findings.  Moreover, the 
examiner indicated that he had reviewed the record.  There is 
no showing that the examinations are not adequate for rating 
purposes or that there is any other reason to remand this 
case for further examination at VAMC, Ann Arbor, Michigan, as 
requested by the veteran.  

Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted where severe limitation of motion of the lumbar 
segment of the spine is shown.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  This is the highest schedular evaluation 
available for limitation of motion of the lumbar spine, 
although limitation of motion is considered in evaluating the 
severity of intervertebral disc syndrome under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  
A 40 percent evaluation is also the maximum schedular rating 
available under Diagnostic Code 5295 for severe lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Although 
diagnostic imaging and clinical examination have resulted in 
findings consistent with severe lumbosacral strain under 
Diagnostic Code 5295, this would yield only a 40 percent 
evaluation and would result in a rating no greater than that 
currently assigned.  

Although the service-connected low back disorder may be rated 
by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  The diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 40 
percent rating assigned under Diagnostic Code 5293 for 
intervertebral disc syndrome accurately reflects the actual 
degree of functional impairment demonstrated in this case.  
38 C.F.R. §§ 4.10, 4.40.  This is especially so in light of 
recent orthopedic and neurologic examinations that show that 
the veteran's subjective complaints are not fully supported 
by the objective examination findings.  As the rating 
assigned coordinates with the degree of functional impairment 
demonstrated, the Board is of the opinion that the provisions 
of 38 C.F.R. § 4.21 (1999) have been complied with.  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  After a careful review of the record, however, the 
Board concludes that symptomatology warranting a 60 percent 
rating under Diagnostic Code 5293 is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  

The record shows that the veteran's service-connected low 
back disorder has been manifested partly by limitation of 
lumbar spine motion.  However, the limitation of motion may 
be characterized overall as no more than moderate, even when 
pain on motion or during flare-ups, or excess fatigability of 
the lumbar spine musculature, is considered.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On VA orthopedic examination in February 1999, there 
were few objective findings to support an increased 
evaluation for low back disability.  Although the back 
musculature was poor, there was no fixed back deformity such 
as kyphosis or scoliosis.  Nor was there muscle spasm or back 
weakness.  There was no sensory deficit.  Although the knee 
reflexes were absent bilaterally, the ankle reflexes were 
present, and the Babinski sign was neutral.  There was only 
minimal tenderness at the L2-3 level.  The examiner stated 
that X-rays done previously visualized osteophytes, early 
arthritic changes, and a transitional vertebra.  However, the 
veteran had forward flexion to 70 degrees; backward extension 
to 30 degrees; lateroflexion to 40 degrees, bilaterally; and 
rotation to 30 degrees.  Thus, there was a loss of only 5 
degrees on backward extension and 5 degrees on rotation.  
Lateroflexion was full.  Only forward flexion was limited to 
a point approximating moderate limitation of motion.  Flexion 
beyond 70 degrees was painful.  Thus, on objective 
examination, the veteran had pain on motion of the lumbar 
spine in only one plane of excursion.  There was no spasm or 
weakness in the back.  The diagnosis was chronic low back 
pain.  

Throughout the prosecution of this appeal, X-ray studies have 
consistently shown early arthritic changes in the lumbosacral 
spine and degenerative disk disease of the lumbosacral spine 
at multiple levels.  Although the degenerative changes 
visualized have been relatively extensive, they have not 
resulted in pronounced impairment.  When seen at a private 
emergency room in March 1998 for a chief complaint of back 
pain with the pain radiating to his left anterior thigh, X-
rays of the lumbar spine revealed mild to moderate 
degenerative disk disease at L4-5 that might be accompanied 
by similar involvement at the lumbosacral junction, although 
the "usual variability" at that level made that "a more 
tenuous conclusion," according to the radiologist.  Mild 
degenerative disk disease was also visualized at L2-3 
eccentric to the right.  Lumbosacral spine X-rays in 
September 1998 showed only very early arthritic changes.  

The results of diagnostic imaging throughout this appeal have 
correlated with clinical findings, less so with the veteran's 
subjective complaints.  For example, the range of motion of 
the lumbar spine has been restricted, but this has varied 
only from mild to moderate and, if anything, has improved.  
On VA orthopedic examination in January 1997, the veteran had 
forward flexion to 50 degrees; backward extension to 25 
degrees; lateroflexion to 25 degrees, bilaterally; rotation 
to the left to 50 degrees, and rotation to the right to 55 
degrees.  There was some pain on backward extension, left 
lateroflexion, and left rotation that seemed to be down in 
the left sacroiliac area.  On VA orthopedic examination in 
March 1995, the veteran had poor sagittal plane rotation of 
the pelvis, apparently secondary to stiffness in the lumbar 
spine.  There was moderate atrophy of the lumbar musculature.  
He had forward flexion to 30 degrees with an 18-inch finger-
to-floor distance.  He had backward extension to 5 degrees; 
lateroflexion to 20 degrees, bilaterally, which was described 
by the examiner as "mostly thoracic"; and rotation to 30 
degrees, bilaterally.  The veteran had moderate pain with the 
limits of his range of motion, which was most severe on 
forward bending.  

On VA general medical examination in May 1991, it was 
reported that veteran sat and moved about without apparent 
discomfort.  He squatted and rose without difficulty, 
although he had some difficulty in getting to the prone 
position from the supine position.  He had forward flexion of 
the lumbar spine to 45 degrees; backward extension to 15 
degrees; lateroflexion to 20 degrees, bilaterally; and 
rotation to 35 degrees, bilaterally.  On VA examination in 
March 1991, the veteran had forward flexion to 70 degrees and 
was unable to touch the floor two feet away.  This finding 
was nearly identical to that elicited when he was examined at 
a private orthopedic clinic in September 1990, when the range 
of motion of his lumbar spine was felt to be "significantly 
limited."  He lacked touching the floor by about two feet 
"causing significant low back pain and a little bit of 
radiating pain in the right leg."  

When examined by VA in December 1989, his gait was normal, 
and there was normal contour of his back.  There was no list 
or paravertebral muscle spasm.  He exhibited forward flexion 
to 65 degrees; backward extension to 35 degrees; 
lateroflexion to 30 degrees, bilaterally; and rotation to 40 
degrees.  There is evidence that the veteran sustained a low 
back injury in about October 1989.  When seen at the private 
orthopedic clinic in September 1990, he related his current 
back complaints to an incident in October 1989, when he 
apparently injured his back at work while unloading loads of 
plywood off a truck.  On VA orthopedic examination in May 
1991, a history of low back pain exacerbated in 1988 doing 
heavy construction was also elicited.  Progress notes during 
early 1989 show that the veteran had mild tenderness of the 
paraspinous muscles of the low lumbar and lumbosacral 
junction areas.  Limitation of motion of the lumbar spine was 
described, however, as only mildly to moderately decreased.  
When seen in February 1989, the veteran could forward flex to 
within six to eight inches from the floor without pain.  His 
lumbosacral strain was described as improving.  When seen in 
April 1989, he could forward flex to within eight inches from 
the floor, and there was no tenderness.  Treatment throughout 
was with flexion exercises, heat, and Motrin.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must of course be 
considered.  DeLuca v. Brown, 8 Vet. App. at 207-8.  While 
the provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is obligated to give reasons 
and bases pertaining to that regulation.  Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

It is clear that the veteran has functional loss due to pain 
in his lumbosacral spine, including significant functional 
loss during flare-ups of low back pain.  The issue, however, 
is whether the functional loss shown entitles him to a 60 
percent rating under Diagnostic Code 5293 as indicative of 
pronounced intervertebral disc syndrome.  Although the 
veteran claimed in February 1999 that when he had a flare-up 
of back pain, he had pain lasting two to three weeks that 
confined him to a wheelchair, objective evidence of such 
severity was not shown.  The examiner observed that 
considering the fact that the veteran had a long history of 
back pain, he moved "rather fluidly" and did not seem to be 
in any distress, either mild or significant at the time of 
examination.  The examiner said that while the veteran's 
range of forward flexion was "slightly reduced," the rest 
of his range of motion "is basically within the range of 
normal."  The examiner further commented that although the 
reflexes were slightly diminished in the knees, he saw no 
evidence of ongoing radiculopathy in the left leg.  

Although a compensable evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 may be assigned where there is painful 
motion with joint or periarticular pathology, a compensable 
evaluation is warranted in these circumstances only where 
there is no actual limitation of motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under § 4.59, painful 
motion is considered limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
The painful motion contemplated by 38 C.F.R. § 4.59 has been 
considered and subsumed in the 40 percent evaluation 
currently assigned.  See 38 C.F.R. § 4.14.  

Although an Administrative Law Judge for the Social Security 
Administration found in January 1993 that the veteran had 
been disabled since April 1991 due to his low back 
disability, it does not follow that an increased rating under 
the criteria governing the award of VA compensation benefits 
is warranted.  The Administrative Law Judge found that the 
veteran's allegations of intractable and debilitating low 
back pain were credible and that the medical evidence then 
suggested that he had a severe impairment consisting of a low 
back syndrome, the more recent clinical evidence indicates a 
somewhat lesser degree of severity with respect to his low 
back pain.  A finding of severe impairment is, moreover, 
consistent with a finding of severe lumbosacral strain, 
severe limitation of motion, or severe intervertebral disc 
syndrome, each of which warrants no more than the 40 percent 
rating now assigned.  The Board also notes that the RO 
determined in December 1998 that there was no new available 
evidence from the Social Security Administration with respect 
to the issue now before the Board.  

In addition to the orthopedic manifestations of the service-
connected low back disability, of course, the Board considers 
the neurologic manifestations under Diagnostic Code 5293.  
Here, however, the evidence of neurologic involvement has 
been relatively consistent since the veteran filed his 
reopened claim.  

On a spinal examination by VA in February 1999, the medical 
record was reviewed.  The examiner stated that there was no 
history of spinal cord injury, tumor or demyelinating 
disease..  Although the veteran had a history of episodic 
numbness of the leg, numbness of the leg was not then 
present.  Although the veteran had an episode of back pain 
the previous October, he had not had any since then.  An 
examination revealed no bowel or bladder dysfunction.  He 
took no medication other than Motrin.  His condition appeared 
to be stable.  There was no motor or sensory impairment, and 
no peripheral or autonomic abnormalities were noted.  He had 
mild joint pain in his knees, but the left leg was comparable 
to the right, and no muscle wasting was noted.  

On VA neurological examination in February 1999, the veteran 
complained of episodes of numbness of his left leg that last 
for a few days and then disappeared.  However, he was under 
no treatment for neuropathy.  There was no paresthesia or 
dysesthesia.  No paralysis, neuritis, or neuralgia was shown.  
Both the hands and the legs were the same.  There was no 
abnormality of the joints.  The examiner diagnosed episodes 
of back pain without neuropathy or radiculopathy.  He 
commented that despite the veteran's age of 63 and his long 
history of back pain, he was surprisingly mobile.  The 
examiner said that the etiology was degenerative disease, 
which he characterized as mild.  

The veteran reported on examination in February 1999 that 
cold and stress were precipitating factors with respect to 
his low back disability.  With respect to the additional 
limitation of function imposed by pain, fatigue, weakness, or 
lack of endurance following repeated use or during flare-ups, 
the veteran stated that he had pain lasting two to three 
weeks that confined him to a wheelchair.  However, he had not 
had any physical therapy or other treatment.  He currently 
walked without the help of crutches, brace or a walker.  The 
examiner stated that there was no functional impairment of 
the veteran's usual occupation or daily activities.  The 
veteran, the examiner reported, drove a car, did household 
work, cooked, cleaned and maintained a house all by himself.  

Electromyographic and nerve conduction velocity (EMG/NCV) 
studies conducted in March 1999 showed peripheral neuropathy 
of the lower extremities without evidence of lumbar 
radiculopathy.  The orthopedic examiner interpreted magnetic 
resonance imaging (MRI) of the back conducted in April 1999 
as showing no compromise of the thecal sac or exiting nerve 
roots; there were, however, mild degenerative changes in the 
lumbar region at several levels.  

The medical reports throughout the prosecution of this claim, 
however, fail to show that the veteran required frequent 
treatment for his low back.  Although he was seen on a number 
of occasions by VA and private physicians, the fact remains 
that he sought treatment no more than about twice a month at 
the peak of his back discomfort.  Indeed, the conservative 
regimen instituted early on in the treatment of his low back 
appears to have ameliorated his condition to some degree.  
Although the overall condition has undergone some increase in 
severity in recent years, this was recognized and resulted in 
the 40 percent evaluation eventually assigned, which 
contemplates severe back disability.  The record as a whole 
seems to indicate the veteran's back problems wax and wane.  
However, the progress notes do not present a scenario of 
constant complaint or frequent hospitalizations for treatment 
of low back pain or the associated symptomatology associated 
with the veteran's low back syndrome.  It is interesting to 
note that surgery has never been instituted and that Motrin 
appears to provide some relief.  Acute exacerbations or 
flare-ups appear to result in significant debility, but 
despite the contentions, this does not appear to be 
prolonged.  The veteran does not seem to require assistive 
devices in walking or even to have his gait much affected by 
his low back disorder, despite his assertion that his lumbar 
radiculopathy renders it impossible for him to function in 
the daily activities of life.  Examiners have found the 
radiculopathy to be mild, and EMG and NCV studies have been 
interpreted recently as not showing radiculopathy (associated 
with the veteran's low back syndrome), but peripheral 
neuropathy (which is usually associated with an organic 
disease of the nerves).  Certainly, there is no history of 
visits to the outpatient clinic such as to show that he has 
anything more than recurring attacks with intermittent 
relief.  The bulk of the medical evidence since the veteran 
reopened his claim consists of reports of repeated 
examinations, mostly for compensation purposes.  This is not 
to deny the severity of the low back disability; it is only 
to find that a pronounced degree of severity necessary for 
the next higher evaluation of 60 percent under Diagnostic 
Code 5293 is not equaled or more nearly approximated.  See 
38 C.F.R. § 4.7.  

Symptoms indicative of neurologic involvement include 
positive straight leg raising, diminished motor strength and 
diminished deep tendon reflexes, muscle wasting, sensory 
deficits, radiculopathy, especially with foot drop indicative 
of sciatic neuropathy, incoordination and ataxia, a positive 
Babinski sign, and bowel or bladder dysfunction.  
Electrodiagnostic studies are consistent with lumbar 
radiculopathy.  X-rays usually show degenerative changes or a 
herniated disc or disc bulge in the lumbosacral spine with 
nerve impingement.  But these manifestations have been mostly 
absent during this appeal.  Straight leg raising has been 
positive, but at a great degree of arc (70 or 80 degrees).  
X-rays, as indicated above, have shown degenerative changes 
at multiple levels of the lumbosacral spine.  However, also 
as indicated above, these changes have been characterized as 
mild to moderate, and herniated nucleus pulposus has not been 
demonstrated, including on a CT scan performed privately in 
September 1990.  Numerous private and VA examinations, 
including neurologic examinations, have been negative for 
muscle wasting (atrophy), reduced motor strength in the lower 
extremities, sensory deficits, bowel or bladder dysfunction, 
or incoordination or ataxia.  Objective examination has shown 
a normal gait.  The veteran has also been able to squat and 
to walk on his heels and toes.  Flexors and extensors of the 
toes have been intact.  Although radiculopathy was earlier 
diagnosed (and subsequently included in the service-connected 
low back disability), it is interesting to note that recent 
electrodiagnostic testing did not confirm its presence.  In 
any case, the radicular symptoms have been found by examiners 
to be no more than mild to moderate.  Although deep tendon 
reflexes have been diminished, the most recent neurologic 
examination suggests that this, too, has been mild.  Footdrop 
such as to demonstrate the presence of sciatic neuropathy has 
not been shown.  Although the veteran has experienced 
numbness on the bottom of his feet, the Babinski sign has 
been consistently negative.  

The Board notes the veteran's testimony before a hearing 
officer at the RO in December 1991 regarding the severity of 
his low back disorder.  Although the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  

Extraschedular Considerations

The Court Order and joint motion in October 1996 found that 
extraschedular evaluation for the service-connected low back 
disability was cursorily denied in the Board's March 1996 
decision.  The Board has revisited this issue but still finds 
that the evidence does not indicate that the RO abused its 
discretion in refusing to refer the matter to the VA Central 
Office for extraschedular evaluation when it considered this 
issue in May 1999.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
may only be granted in the first instance by officials at the 
VA Central Office listed in the regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the VA 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) and the Director of the Compensation and Pension 
Service.  Under 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation is warranted only if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The 
provisions of this regulation were provided to the veteran 
and his representative in the supplemental statement of the 
case furnished in May 1999.  

However, the current evidence of record does not demonstrate 
that the low back disability has resulted in frequent periods 
of hospitalization or has, by itself, resulted in marked 
interference with employment.  The evidence on the whole does 
not show frequent periods of hospitalization for low back 
problems during the prosecution of this claim.  While it is 
undisputed that the low back disorder has considerably 
affected the veteran's employment picture, marked 
interference is not yet shown.  Indeed, the VA examiner in 
February 1999 was specifically asked to describe the impact 
of the service-connected disability on the veteran's usual 
occupational and daily activities.  The examiner found that 
there was no functional disability with respect to such 
activities.  The examiner noted that the veteran was retired 
and that he was surprisingly mobile despite his lengthy 
history of low back problems.  

The evidence shows that the service-connected low back 
disorder has not resulted in any more than the normal 
interference with employment that such a disability is likely 
to have and that is contemplated in the 40 percent rating 
already assigned.  It bears emphasis that the rating schedule 
is designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
impact of the service-connected disability is contemplated in 
the 40 percent rating now in place.  Although it is possible 
that the service-connected low back disability will worsen 
and at some future date render the schedular rating 
inadequate, the evidence before the Board now does not show 
this.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (allegations of future disability are not sufficient 
for an award of compensation).  The Board observes that such 
a finding might be made when the claim of entitlement to a 
TDIU, referred to the RO above, is considered by the RO.  
However, that issue is not now before the Board, and the 
Board intimates no opinion regarding it.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 40 percent for low back disability.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

An increased evaluation for low back disability is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

